Dismissed and Opinion Filed January 10, 2014.




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01608-CR

                           THE STATE OF TEXAS, Appellant

                                            V.

                               ROSA CASTILLO, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-19126-V

                            MEMORANDUM OPINION
                        Before Justices Moseley, Bridges, and Evans

       Appellant the State of Texas has filed a motion to dismiss its appeal. The motion is

signed by counsel for the State. The Court GRANTS the motion and ORDERS that the appeal

be DISMISSED and this decision be certified below for observance. See TEX. R. APP. P.

42.2(a).


                                                   PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
131608F.U05